TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2019



                                      NO. 03-17-00584-CV


                               William Richard Holms, Appellant

                                                 v.

         West Travis County Public Utility Agency and Don Rauschuber, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on August 17, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.